 
EMPLOYMENT AGREEMENT
 
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made as of this 6th day of
February, 2009 between Glenn D. Bolduc (“Executive”) and Implant Sciences
Corporation (the “Company”), a Massachusetts corporation.
 
1. Term of Employment.  The Company hereby agrees to employ Executive, and
Executive hereby accepts employment with the Company, upon the terms set forth
in this Agreement, for the period commencing as of January 1, 2009 (the
“Commencement Date”) and ending on the third anniversary of the Commencement
Date, unless sooner terminated in accordance with the provisions of Section 5 or
extended as hereinafter provided (such period, as it may be extended or
terminated, is the “Agreement Term”). Beginning on the third anniversary of the
Commencement Date, this Agreement shall continue until either party provides the
other with written notice of termination, such notice (except as otherwise
provided in this Agreement) to take effect no less than ninety days after such
notice.
 
2. Title; Capacity.  The Company will employ Executive, and Executive agrees to
work for the Company, as its President and Chief Executive Officer to perform
the duties and responsibilities inherent in such position and such other duties
and responsibilities as the Company shall from time to time assign to
Executive.  Executive shall report to the Company’s Board of Directors (the
“Board”) and shall be subject to the supervision of, and shall have such
authority as is delegated by the Board, which authority shall be sufficient to
perform Executive’s duties hereunder.  Executive shall devote Executive’s full
business time and reasonable best efforts in the performance of the foregoing
services, provided that Executive may accept other board memberships or service
with other charitable organizations that are not in conflict with Executive’s
primary responsibilities and obligations to the Company.
 
3. Compensation and Benefits.
 
3.1 Salary.  As of the Commencement Date, the Company shall pay Executive a base
salary of $10,576.92  every two weeks (i.e., at an annualized rate of $275,000
per year), payable in accordance with the Company’s customary payroll practices
(the “Base Salary”).  The Base Salary thereafter shall be subject to annual
review and adjustment, as determined by the Board in its sole discretion on the
anniversary of the Commencement Date each year of the Agreement Term, provided,
however, that the Base Salary may not be decreased without the Executive’s
consent unless the compensation payable to all executives of the Company is
similarly reduced.
 
3.2 Annual Incentive.  For fiscal year 2009, Executive will be eligible to
receive an annual cash bonus in an amount up to $137,000 subject to Executive
achieving certain performance milestones established by the Board on February 5,
2009.  The performance milestones for fiscal 2010 and subsequent years shall be
reached by mutual agreement no later than 60 days following the end of each
fiscal year.  The bonus, if payable, shall be calculated and paid within 30 days
after the end of the fiscal year in which such bonus earned; provided, however,
that the Company may delay the calculation and payment of any portion of such
bonus which is based on the attainment of a revenue, earnings or similar
milestone until the completion of the audit of the Company’s financial
statements for the fiscal year in question.
 
3.3 Long-Term Incentives.  On the date Executive executes this Agreement, the
Company shall grant Executive additional equity in the form of an incentive
stock option to purchase 680,000 shares of common stock of the Company at an
exercise price per share equal to the per share fair market value, as determined
in accordance with Section 409A of the Internal Revenue Code of 1986, as
amended, and the Treasury regulations and other applicable guidance issued by
the Treasury Department and/or the Internal Revenue Service thereunder
(collectively, the “Code”), of the Company’s common stock as of the date this
Agreement is executed (the “Option”). The Option shall vest in equal
installments of thirty-three and a third percent (33 1/3%) on the first, second
and third anniversaries of the Commencement Date. The Option shall be
exercisable for a period of ten years from the date of the grant.  The Option
shall be governed in all respects by the Company’s 2004 Stock Option Plan, in
effect on the Commencement Date and as amended from time to time (the “Plan”)
and by a stock option agreement containing such terms and conditions as are
generally applicable to other options granted under the Plan.  In the event a
Change in Control occurs, as such term is defined in the Plan, the Option shall
accelerate and become fully exercisable.
 
3.4 Fringe Benefits.  Executive shall be entitled to participate in all bonus
and benefit programs that the Company establishes and makes available to its
executive employees, if any, to the extent that Executive’s position, tenure,
salary, age, health and other qualifications make Executive eligible to
participate, including, but not limited to, health care plans, short and long
term disabilities plans, life insurance plans, retirement plans, and all other
benefit plans from time to time in effect.  Executive shall also be entitled to
take four (4) weeks of fully paid vacation in accordance with Company policy and
shall be entitled to a monthly car allowance equal to $600.00 per month.  In
addition, Executive shall be compensated under the Company’s standard policies
if executive uses his personal vehicle for Company business where such business
is more than 150 miles from the Company’s main offices or Executive’s home,
wherever such trip commences.
 
3.5 Reimbursement of Certain Expenses.  Executive shall be reimbursed for such
reasonable and necessary business expenses incurred by Executive while Executive
is employed by the Company, which are directly related to the furtherance of the
Company's business.  Executive will be furnished with a corporate credit card
for business expenses. The Executive must submit any request for reimbursement
no later than ninety (90) days following the date that such business expense is
incurred in accordance with the Company's reimbursement policy regarding same
and business expenses must be substantiated by appropriate receipts and
documentation.  The Company may request additional documentation or a further
explanation to substantiate any business expense submitted for reimbursement,
and retains the discretion to approve or deny a request for reimbursement. If a
business expense reimbursement is not exempt from Section 409A of the Code, any
reimbursement in one calendar year shall not affect the amount that may be
reimbursed in any other calendar year and a reimbursement (or right thereto) may
not be exchanged or liquidated for another benefit or payment.  Any business
expense reimbursements subject to Section 409A of the Code shall be made no
later than the end of the calendar year following the calendar year in which
such business expense is incurred by the Executive.
 
3.6 Indemnification.  The Company shall indemnify Executive to the fullest
extent permitted under applicable law, the Company’s Articles of Organization
and the Company’s By-laws, each as they may be amended from time to time.  The
Executive shall be insured under the Company’s Directors’ & Officers’ liability
policy in the same manner as other senior executives of the Company for as long
as Executive is an officer or director of the Company and as long as the Company
maintains such policy in force.  Such indemnity and insurance shall survive the
termination of Executive’s employment by the Company.
 
3.7 Certain Legal Fees. The Company shall be responsible for reasonable legal
fees in connection with the negotiation, preparation or amendment of this
Agreement.
 
4. Termination of Employment Period.  The Employment Period shall terminate upon
the occurrence of any of the following:
 
        4.1 Termination of the Agreement Term.  At the expiration of the
Agreement Term, but only if appropriate notice is given pursuant to Section 1.
 
        4.2 Termination for Cause.  At the election of the Company, for “Cause,”
upon written notice by the Company to Executive.  For the purposes of this
Section, “Cause” for termination shall be deemed to exist upon the occurrence of
any of the following:
 
(a) Executive’s conviction or entry of nolo contendere to any felony or a crime
involving moral turpitude, fraud or embezzlement of Company property; or
 
(b) Executive’s dishonesty, gross negligence or gross misconduct that is
materially injurious to the Company or material breach of his duties under this
Agreement, which has not been cured by Executive within 10 days (or longer
period as is reasonably required to cure such breach, negligence or misconduct)
after he shall have received written notice from the Company stating with
reasonable specificity the nature of such breach; or
 
(c) Executive’s illegal use or abuse of drugs, alcohol, or other related
substances that is materially injurious to the Company.
 
      4.3 Voluntary Termination by the Company.  At the election of the Company,
without Cause, upon thirty days prior written notice by the Company to the
Executive; provided, however, that, in lieu of such notice, the Company at its
option may elect to relieve the Executive of his duties immediately and continue
to pay the Executive his regular compensation and benefits during such
thirty-day period.
 
     4.4 Death or Disability.  Thirty days after the death or determination of
disability of Executive.  As used in this Agreement, the determination of
“disability” shall occur when Executive, due to a physical or mental disability,
for a period of 90 days in the aggregate whether or not consecutive, during any
360-day period, is unable to perform the services contemplated under this
Agreement.  A determination of disability shall be made by a physician
satisfactory to both Executive and the Company, provided that if Executive and
the Company do not agree on a physician, Executive and the Company shall each
select a physician and these two together shall select a third physician, whose
determination as to disability shall be binding on all parties.  Notwithstanding
the foregoing, (i) Executive shall be deemed to have a “disability” if Executive
receives any benefits under any long-term disability insurance policy, whether
such policy is carried by the Company or by Executive; and (ii)  if and only to
the extent that Executive’s disability is a trigger for the payment of deferred
compensation, as defined in Section 409A of the Code, “disability” shall have
the meaning set forth in Section 409A(a)(2)(C) of the Code.
 
      4.5 Termination for Good Reason.  Subject to the notice and cure periods
set forth in Section 5.5, at the election of Executive for Good Reason (as
defined below), upon written notice by the Executive to the Company.
 
      4.6 Voluntary Termination by Executive.  At the election of Executive,
without Good Reason, upon not less than thirty days prior written notice by him
to the Company.
 
5. Effect of Termination.
 
                                      5.1 Termination for Cause, at the Election
of Executive, at Death or Disability, or Upon Expiration of the Agreement
Term.  In the event that Executive’s employment is terminated for Cause, the
Company shall have no further obligations under this Agreement other than to pay
to Executive Base Salary and accrued vacation through the last day of
Executive’s actual employment by the Company.   In the event that Executive’s
employment is terminated upon Executive’s death or disability, at the election
of Executive, or upon the expiration of the Agreement Term, the Company shall
have no further obligations under this Agreement other than (i) to pay to
Executive Base Salary and accrued vacation through the last day of Executive’s
actual employment by the Company and (ii) to pay to Executive, in a single lump
sum, a pro rata portion of any bonus (to the extent earned prior to such
termination) for the year in which termination occurs; provided that the Company
shall determine, in its sole discretion, when such payment will be made during
such period.
 
                                    5.2 Voluntary Termination by the Company, or
for Good Reason.  In the event that Executive’s employment is terminated by the
Company without Cause, or by Executive’s resignation for Good Reason, beginning
immediately after the date of such termination, the Company shall continue to
pay to Executive the annual Base Salary then in effect for twelve (12) months on
a regular payroll basis, and each such payment shall constitute a separate
payment for the purposes of Section 409A of the Code.  In addition to the
foregoing amounts, the Company shall pay Executive in a single lump sum, a pro
rata portion of any bonus (to the extent earned prior to such termination) for
the year in which termination occurs; provided that the Company shall determine,
in its sole discretion, when such payment will be made during such period.  In
addition, the Company shall continue Executive’s coverage under and its
contributions towards Executive’s health care, dental, life insurance benefits
on the same basis as immediately prior to the date of termination, except as
provided below, for twelve months from the last day of Executive’s employment.
Notwithstanding the foregoing, subject to any overriding laws, the Company shall
not be required to provide any health care, dental, disability or life insurance
benefit otherwise receivable by Executive if Executive is actually covered or
becomes covered by an equivalent benefit (at the same cost to Executive, if any)
from another source.  Any such benefit made available to Executive shall be
reported to the Company. Notwithstanding the foregoing, (i) no salary
continuation benefits shall be payable under this Section 5.2, and the Company
shall not be obligated to make any contributions towards Executive’s health
care, dental, disability or life insurance benefits under this Section 5.2,
unless and until (x) Executive executes a release in favor of the Company
substantially in the form annexed hereto as Exhibit A and (y) the period in
which Executive is entitled to revoke such election has expired without any such
revocation; and (ii) and no portion of any bonus shall be due or payable under
this Section 5.2 unless (x) Executive shall have executed such release on or
before the end of the 60-day period following termination of Executive’s
employment and (y) the period in which Executive is entitled to revoke such
election has expired without any such revocation.
 
                                    5.3 Notwithstanding any other provision with
respect to the timing of payments under Section 5.2, if, at the time of the
Executive’s termination, the Executive is deemed to be a “specified employee” of
the Company within the meaning of Section 409A(a)(2)(B)(i) of the Code, then
only to the extent necessary to comply with the requirements of Section 409A of
the Code, any payments to which the Executive may become entitled under Section
5.2 which are subject to Section 409A of the Code (and not otherwise exempt from
its application) will be withheld until the first business day of the seventh
month following the date of termination, at which time the Executive shall be
paid an aggregate amount equal to six months of payments otherwise due to the
Executive under the terms of Section 5.2, as applicable.  After the first
business day of the seventh month following the date of termination and
continuing each month thereafter, the Executive shall be paid the regular
payments otherwise due to the Executive in accordance with the terms of Section
5.2, as thereafter applicable.
 
                           5.4 Upon Executive’s termination without Cause other
than upon termination at the end of the Agreement Term, or as a result of
Executive’s resignation for Good Reason, all Options then held by Executive
shall be accelerated and become fully vested and exercisable as of the date of
Executive’s termination.
 
   5.5 As used in this Agreement, “Good Reason” means, without Executive’s
written consent, (a) a “material diminution” (as such term is used in Section
409A of the Code) of the duties assigned to Executive; (b) a material reduction
in Base Salary or other benefits (other than a reduction or change in benefits
generally applicable to all executive employees of the Company); (c) relocation
to an office more than fifty miles outside the Company’s current location in the
greater Boston area; (d) a “Change of Control” of the Company, as that term is
defined in the Plan; or (e), the acquisition (other than an acquisition directly
from the Company) by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of the then outstanding
shares of voting stock of the Company (the “Voting Stock”); provided, however,
that any acquisition by the Company or its subsidiaries, or any employee benefit
plan (or related trust) of the Company or its subsidiaries of (i) 50% or more of
the then outstanding Voting Stock, or (ii) Voting Stock which has the effect of
increasing the percentage of Voting Stock owned by any such individual, entity
or group to 50% or more of the then outstanding Voting Stock,  shall not
constitute a Change of Control.  Notwithstanding the occurrence of any of the
events enumerated in this Section 5.5, no event or condition shall be deemed to
constitute Good Reason unless (i) Executive reports the event or condition which
the Executive believes to be Good Reason to the Board, in writing, within 45
days of such event or condition occurring and (ii) within 30 days after the
Executive provides such written notice of Good Reason, the Company has failed to
fully correct such Good Reason and to make the Executive whole for any such
losses.
 
  5.6 The provisions of this Section 5 and the payments provided hereunder are
intended to be exempt from or to comply with the requirements of Section 409A of
the Code, and shall be interpreted and administered consistent with such intent.
To the extent required for compliance with Section 409A, references in this
Agreement to a “termination of employment” shall mean a “separation of service”
as defined by Section 409A.
 
6. Nondisclosure and Noncompetition.
 
6.1 Proprietary Information.
 
(a) Executive agrees that all information and know-how, whether or not in
writing, of a private, secret or confidential nature concerning the Company’s
business or financial affairs (collectively, “Proprietary Information”) is and
shall be the exclusive property of the Company.  By way of illustration, but not
limitation, Proprietary Information may include inventions, products, processes,
methods, techniques, formulas, designs, drawings, slogans, tests, logos, ideas,
practices, projects, developments, plans, research data, financial data,
personnel data, computer programs and codes, and customer and supplier
lists.  Executive will not disclose any Proprietary Information to others
outside the Company except in the performance of his duties or use the same for
any unauthorized purposes without written approval by an officer of the Company,
either during or after his employment, unless and until such Proprietary
Information has become public knowledge or generally known within the industry
without fault by Executive, or unless otherwise required by law.
 
(b) Executive agrees that all files, letters, memoranda, reports, records, data,
sketches, drawings, laboratory notebooks, program listings, or other written,
photographic, electronic or other material containing Proprietary Information,
whether created by Executive or others, which shall come into his custody or
possession, shall be and are the exclusive property of the Company to be used by
Executive only in the performance of his duties for the Company.
 
(c) Executive agrees that his obligation not to disclose or use information,
know-how and records of the types set forth in paragraphs (a) and (b) above,
also extends to such types of information, know-how, records and tangible
property of subsidiaries and joint ventures of the Company, customers of the
Company or suppliers to the Company or other third parties who may have
disclosed or entrusted the same to the Company or to Executive in the course of
the Company’s business.


6.2 Inventions
 
(a)           Disclosure.  Executive shall disclose promptly to an officer or to
attorneys of the Company in writing any idea, invention, work of authorship,
whether patentable or unpatentable, copyrightable or uncopyrightable, including,
but not limited to, any computer program, software, command structure, code,
documentation, compound, genetic or biological material, formula, manual,
device, improvement, method, process, discovery, concept, algorithm,
development, secret process, machine or contribution (any of the foregoing items
hereinafter referred to as an "Invention") Executive may conceive, make, develop
or work on, in whole or in part, solely or jointly with others. The disclosure
required by this Section applies (a) to any invention related to the general
line of business engaged in by the Company or to which the Company planned to
enter during the period of Executive’s employment with the Company and for one
year thereafter; (b) with respect to all Inventions whether or not they are
conceived, made, developed or worked on by Executive during Executive’s regular
hours of employment with the Company; (c) whether or not the Invention was made
at the suggestion of the Company; and (d) whether or not the Invention was
reduced to drawings, written description, documentation, models or other
tangible form.
 
            (b)          Assignment of Inventions to Company; Exemption of
Certain Inventions. Executive hereby assigns to the Company without royalty or
any other further consideration Executive’s entire right, title and interest in
and to all Inventions which Executive conceives, makes, develops or works on
during employment and for one year thereafter, except as limited by 6.2(a) above
and those Inventions that Executive develops entirely on Executive’s own time
after the date of this Agreement without using the Company's equipment,
supplies, facilities or trade secret information unless those Inventions either
(a) relate at the time of conception or reduction to practice of the Invention
to the Company's business, or actual or demonstrably anticipated research or
development of the Company; or (b) result from any work performed by Executive
for the Company.
 
                               (c)          Records.  Executive will make and
maintain adequate and current written records of all Inventions. These records
shall be and remain the property of the Company.
 
                              (d)         Patents.  Executive will assist the
Company in obtaining, maintaining and enforcing patents and other proprietary
rights in connection with any Invention covered by Section 6.2.  Executive
further agrees that his obligations under this Section shall continue beyond the
termination of his employment with the Company, but if he is called upon to
render such assistance after the termination of such employment, he shall be
entitled to a fair and reasonable rate of compensation for such assistance.
Executive shall, in addition, be entitled to reimbursement of any expenses
incurred at the request of the Company relating to such assistance.
 
                      6.3 Prior Contracts and Inventions; Information Belonging
to Third Parties.  Executive represents that there are no contracts to assign
Inventions between any other person or entity and Executive.  Executive further
represents that (a) Executive is not obligated under any consulting, employment
or other agreement which would affect the Company's rights or my duties under
this Agreement, (b) there is no action, investigation, or proceeding pending or
threatened, or any basis therefor known to me involving Executive’s prior
employment or any consultancy or the use of any information or techniques
alleged to be proprietary to any former employer, and (c) the performance of
Executive’s duties as an employee of the Company will not breach, or constitute
a default under any agreement to which Executive is bound, including, without
limitation, any agreement limiting the use or disclosure of proprietary
information acquired in confidence prior to engagement by the Company. Executive
will not, in connection with Executive’s employment by the Company, use or
disclose to the Company any confidential, trade secret or other proprietary
information of any previous employer or other person to which Executive is not
lawfully entitled.
 
6.4 Noncompetition and Nonsolicitation.
 
(a) During the Employment Period and for a period of twelve (12) months after
the termination of Executive’s employment with the Company for any reason or for
no reason, Executive will not directly or indirectly, absent the Company’s prior
written approval, render services of a business, professional or commercial
nature to any other person or entity in the area of trace explosives detection,
surface modification services to the medical device and semiconductor industries
or such other services or products provided by the Company at the time
employment terminates in any geographical area where the Company does business
at the time this covenant is in effect, whether such services are for
compensation or otherwise, whether alone or in conjunction with others, as an
employee, as a partner, or as a shareholder (other than as the holder of not
more than 1% of the combined voting power of the outstanding stock of a public
company), officer or director of any corporation or other business entity, or as
a trustee, fiduciary or in any other similar representative capacity.
 
(b) During the Employment Period and for a period of twelve (12) months after
the termination of Executive’s employment for any reason or for no reason,
Executive will not, directly or indirectly, recruit, solicit or induce, or
attempt to recruit, solicit or induce any employee or employees of the Company
to terminate their employment with, or otherwise cease their relationship with,
the Company.
 
(c) During the Employment Period and for a period of twelve (12) months after
termination of Executive’s employment for any reason or for no reason, Executive
will not, directly or indirectly, contact, solicit, divert or take away, or
attempt to solicit, contact, divert or take away, the business or patronage of
any of the clients, customers or accounts, or prospective clients, customers or
accounts, of the Company.
 
                 6.5 If any restriction set forth in this Section is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable.
 
           6.6 The restrictions contained in this Section are necessary for the
protection of the business and goodwill of the Company and are considered by
Executive to be reasonable for such purpose.  Executive agrees that any breach
of this Section will cause the Company substantial and irrevocable damage and
therefore, in the event of any such breach, in addition to such other remedies
which may be available, the Company shall have the right to seek specific
performance and injunctive relief.  The prevailing party shall be entitled to
recover its reasonable attorneys’ fees in such an action.  In addition, the
Company’s obligation to pay Executive the amount set fourth in Section 5.2 or
5.3 shall terminate in the event Executive materially breaches any terms and
conditions in Section 6.  If the Company breaches its obligation to pay
Executive the amounts due hereunder, Executive's obligations in this Section 6
shall terminate.
 
7. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings, whether
written or oral relating to the subject matter of this Agreement, including
without limitation the employment agreement dated as of July 31, 2008 between
the Company and the Executive.
 
8. Amendment.  This Agreement may be amended or modified only by a written
instrument executed by both the Company and Executive.
 
9. Governing Law; Waiver of Jury Trial.  This Agreement shall be construed,
interpreted and enforced in accordance with the laws of the Commonwealth of
Massachusetts without regard to principles of conflicts of laws thereunder. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.
 
10. Notices.  Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
if delivered personally or by commercial messenger or courier service, or mailed
by U.S. registered or certified mail (return receipt requested), or sent via
facsimile (with receipt of confirmation of complete transmission) to the party
at the party’s last known address or facsimile number or at such other address
or facsimile number as the party may have previously specified by like notice.
If by mail, delivery shall be deemed effective 3 business days after mailing in
accordance with this Section.
 
11. Successors and Assigns.
 
             11.1 Assumption by Successors.  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
to assume in writing prior to such succession and to agree to perform its
obligations under this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place.  Successions by virtue of the sale of stock shall be governed by
operation of law.
 
                            11.2  Successor Benefits.  This Agreement shall be
binding upon and inure to the benefit of both parties and their respective
successors and assigns, including any corporation into which the Company may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of Executive are personal and shall not be assigned by him.
 
12. Miscellaneous.
 
                           12.1 No Waiver.  No delay or omission by the Company
in exercising any right under this Agreement shall operate as a waiver of that
or any other right.  A waiver or consent given by the Company on any one
occasion shall be effective only in that instance and shall not be construed as
a bar or waiver of any right on any other occasion.
 
                           12.2 Severability.  In case any provision of this
Agreement shall be invalid, illegal or otherwise unenforceable, the validity,
legality and enforceability of the remaining provisions shall in no way be
affected or impaired thereby.
 
                           12.3 Counterparts.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
 
                  12.4  Withholding.  All payments made by the Company under
this Agreement shall be net of any tax or other amounts required to be withheld
by the Company pursuant to applicable law.
 
 
 
 
 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.


By: /s/ Glenn D. Bolduc
      GLENN D. BOLDUC, EXECUTIVE
 
Date executed: February 6, 2009
 


 
IMPLANT SCIENCES CORPORATION


                By: /s/ Michael Turmelle
                      MICHAEL TURMELLE, DIRECTOR
 
                Date executed: February 6, 2009
 

 
 
 

--------------------------------------------------------------------------------

 
Exhibit A
1.           Your Release of Claims.  By signing this Agreement, you hereby
agree and acknowledge that, for good and valuable consideration, you are waiving
your right to assert any and all forms of legal claims against the Company1/ of
any kind whatsoever, whether known or unknown, arising from the beginning of
time through the date you execute this Agreement (the “Execution Date”).  Except
as set forth below, your waiver and release herein is intended to bar any form
of legal claim, complaint or any other form of action (jointly referred to as
“Claims”) against the Company seeking any form of relief including, without
limitation, equitable relief (whether declaratory, injunctive or otherwise), the
recovery of any damages, or any other form of monetary recovery whatsoever
(including, without limitation, back pay, front pay, compensatory damages,
emotional distress damages, punitive damages, attorneys fees and any other
costs) against the Company, for any alleged action, inaction or circumstance
existing or arising through the Execution Date.


Without limiting the foregoing general waiver and release, you specifically
waive and release the Company from any Claim arising from or related to your
prior employment relationship with the Company or the termination thereof,
including, without limitation:


 
**
Claims under any state or federal discrimination, fair employment practices or
other employment related statute, regulation or executive order (as they may
have been amended through the Execution Date) prohibiting discrimination or
harassment based upon any protected status including, without limitation, race,
national origin, age, gender, marital status, disability, veteran status or
sexual orientation.  Without limitation, specifically included in this paragraph
are any Claims arising under the Age Discrimination in Employment Act, Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay
Act, the Americans With Disabilities Act and any similar Federal and state
statute.



 
**
Claims under any other state or federal employment related statute, regulation
or executive order (as they may have been amended through the Execution Date)
relating to wages, hours or any other terms and conditions of employment.



 
**
Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.



 
**
Any other Claim arising under state or federal law.



You acknowledge and agree that, but for providing this waiver and release, you
would not be receiving the economic benefits being provided to you under the
terms of this Agreement.   You further acknowledge that this release does not
waive any claims you cannot by law waive and does not release any claims that
arise after its execution.


It is the Company’s desire and intent to make certain that you fully understand
the provisions and effects of this Agreement.  To that end, you have been
advised and given the opportunity to consult with legal counsel for the purpose
of reviewing the terms of this Agreement.  Also, because you are over the age of
40, the Age Discrimination in Employment Act (“ADEA”), which prohibits
discrimination on the basis of age, allows you at least twenty-one (21) days to
consider the terms of this Agreement.  ADEA also allows you to rescind your
assent to this Agreement if, within seven (7) days after you sign this
Agreement, you deliver by hand or send by mail (certified, return receipt and
postmarked within such 7 day period) a notice of rescission to the Company. The
eighth day following your signing of this Agreement is the Effective Date.


Also, consistent with the provisions of Federal law, nothing in this release
shall be deemed to prohibit you from challenging the validity of this release
under the discrimination laws (the “Federal Discrimination Laws”) or from filing
a charge or complaint of employment-related discrimination with the Equal
Employment Opportunity Commission (“EEOC”) or any state fair employment
practices agency, or from participating in any investigation or proceeding
conducted by the EEOC or any state fair employment practices agency.  Further,
nothing in this release or Agreement shall be deemed to limit the Company’s
right to seek immediate dismissal of such charge or complaint on the basis that
your signing of this Agreement constitutes a full release of any individual
rights under the Federal Discrimination Laws, or to seek restitution to the
extent permitted by law of the economic benefits provided to you under this
Agreement in the event that you successfully challenge the validity of this
release and prevail in any claim under the Federal Discrimination Laws.
 
 
By:__________________________

 
 
Employee

 
 
Date signed: _____________

 

 

--------------------------------------------------------------------------------

  1/            For purposes of this Agreement, the Company includes the Company
and any of its divisions, affiliates (which means all persons and entities
directly or indirectly controlling, controlled by or under common control with
the Company), subsidiaries and all other related entities, and its and their
directors, officers, employees, trustees, agents, successors and assigns.